Citation Nr: 9926545	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 1997 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected PTSD is manifested by flash backs, 
nightmares, occasional depressed mood, some lack of social 
interaction and some difficulties with supervisors. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connection disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) (West 1991) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 


Factual Background

During February 1996 VA psychiatric examination, the veteran 
complained of nightmares, flash backs, intrusive thoughts and 
painful recollections.  He described himself as sullen, 
depressed, withdrawn and uncommunicative.  He was employed by 
the United States Postal Service.  The examiner noted that he 
spoke with a normal rate and rhythm.  His mood was depressed 
with constrained and angry affect and labile emotional tone.  
He was preoccupied with avoidant behavior, painful 
recollection, and feelings of futility, marked avoidance and 
marked hyperalertness.  The examiner also noted impairment of 
comprehension and judgment or insight.  The diagnoses 
included PTSD and the Global Assessment of Functioning Scale 
(GAF) was 75 currently and for the preceding year.  

The veteran was initially service connected for PTSD in May 
1996.  A 10 percent disability rating was assigned under 38 
C.F.R. § 4.132, Diagnostic Code (Code) 9411.

In July 1996 the veteran requested an increased rating 
because he felt his PTSD had increased in severity since the 
initial award.  The RO allowed an increase to 30 percent in 
November 1998.  The veteran appealed that decision.

On July 1,1996, the veteran was seen at a VA outpatient 
clinic requesting treatment for an alcohol problem.  He had 
not been to work for 3 days, and his electricity had been 
disconnected at home.  He was oriented, but at times, angry 
and agitated.  His mood was "OK", and he was not delusional 
or suicidal or homicidal.  His GAF score was 55/65.  

On July 2, 1996, the veteran was admitted to a VA medical 
center for treatment of crack cocaine dependence and alcohol 
abuse.  He was detoxified, and it was remarked that he 
experienced no flashbacks or nightmares while hospitalized.  
There was no evidence of major complications with his PTSD.  
He was discharged early as he did not display the motivation 
of someone interested in quitting his addictive habits.  The 
pertinent diagnoses were alcohol and drug dependence, 
subclinical PTSD, and a personality disorder, not otherwise 
specified.

In late November 1996, the veteran was hospitalized at a VA 
medical center for detoxification from alcohol and cocaine.  
He had a long history of noncompliance with medication and 
keeping appointments and a failure to stay sober.  His stay 
was uneventful.  The pertinent diagnoses were alcohol and 
drug dependence, drug-induced mood disorder, and a 
personality disorder, not otherwise specified.  His GAF was 
50 on discharge.

During the veteran's personal hearing in March 1997 he 
testified that he worked at the Post Office from 3 P.M. to 
11:30 P.M.  He had problems getting along with his peers and 
that he was constantly sleepy.  He described his symptoms as 
waking up in sweats thinking of things that happened in the 
war.  He complained of intrusive thoughts during the daytime.  
He stated that he was jumpy about people coming up behind 
him.  His flash backs do not come as often as they used to.  
The veteran testified that his depression would come on him 
when he tried to go to sleep.  He knew it was derived from 
his Vietnam experience.  He was no longer taking any 
medications for his PTSD.  He felt his PTSD had held him back 
from getting better jobs at the Postal Service.  He could not 
function well with his peers.  He worked all holidays because 
they were just like any other day to him.  

VA treatment records dating from June 1996 to January 1998 
mainly address the veteran's physical conditions.

The veteran underwent a VA PTSD examination in April 1998.  
The veteran was divorced from his wife and was living at a 
Salvation Army center because of financial difficulties 
related to the divorce.  He was a little slovenly dressed but 
adequately groomed.  His psychomotor activity was 
unremarkable.  He answered questions politely but somewhat 
abruptly.  He described himself as often feeling moody and 
depressed after dreaming about Vietnam.  Otherwise he 
described himself as being generally fairly relaxed and 
happy.  He complained of hallucinations about combat in 
Vietnam.  His thinking was goal-directed and there was no 
evidence of a thought disorder.  He was well oriented with 
adequate concentration, short-term and long-term memory.  He 
reported some suicidal ideations in the past but no recent 
ones.  He did not report any homicidal ideations.  He 
reported that he was friendly with his co-workers but that he 
did not socialize.  He had worked for the Post Office since 
1984.  He complained that the frequency of his nightmares had 
increased over the past couple of years to three to four 
times a week.  The content of the nightmares was not 
disclosed.

The Minnesota Multiphasic Personality Inventory (MMPI-2) was 
administered and a valid profile of nonconformance and 
resentment of authority was produced.  The testing indicated 
that those with the veteran's profile tended to be angry with 
a low frustration tolerance and often impulsive and 
potentially violent.  Substance abuse was noted to be common 
in those with the veteran's profile.  Considerable anxiety, 
depressed mood and concerns for health were also indicated.  
His PTSD scales were elevated.  The examiner also noted that 
personality disorders with antisocial traits are common in 
those with profiles similar to the veteran's.  

The assessment states that the veteran's medical records and 
the examination were consistent with diagnoses of alcohol and 
cocaine dependence, PTSD, and personality disorder, not 
otherwise specified, with antisocial characteristics.  The 
examiner noted that of the veteran's symptoms of flash backs, 
nightmares, sleep difficulty, lack of social interaction, 
difficulty working with supervisors and his occasional 
depressed mood; only his flash backs and nightmares appeared 
to be attributable solely to his PTSD.  The veteran's 
depression was partly due to his divorce, lack of housing and 
his drug use.  The sleep difficulty was attributable partly 
to PTSD and partly to the veteran's sleep apnea.  His lack of 
social interaction and his difficulty with supervisors was 
partly due to PTSD and partly due to his personality disorder 
with antisocial traits.  

The examiner found that the veteran's PTSD resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  His GAF due to PTSD alone was 
62.

Analysis

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 1996.  "[W]here the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] .  .  .  will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  Thus, if 
the amended regulations are more favorable to the veteran, 
the Board must apply them to the evidence of record to 
determine the appropriate disability rating.  The Board notes 
that, in the December 1996 statement of the case, the RO 
applied both versions of the regulations in determining that 
no increase was warranted.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Prior to November 7, 1996, a 30 percent rating was assigned 
in cases where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  A 50 percent rating was assigned when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.

Under the amended regulations, effective November 7, 1996, a 
30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Applying the old rating criteria, the Board finds that, prior 
to November 7, 1996, the preponderance of the evidence was 
against a 50 percent rating.  A 50 percent rating is 
warranted when there is considerable social and industrial 
impairment; the latter caused by the presence of 
psychoneurotic symptoms.  The evidence of record shows that 
the veteran continued to be employed, even while undergoing a 
divorce and financial hardships.  His hospitalization in July 
1996 was for treatment of alcohol and substance abuse, and it 
was remarked that PTSD was not a major complication.  The 
symptoms shown by the evidence prior to November 7, 1996, do 
not qualify as producing more than definite social and 
industrial impairment. 

Likewise, effective November 7, 1996, the evidence does not 
show that the veteran's symptoms caused more than definite 
social and industrial impairment.  Applying the revised 
criteria, there is no evidence that the veteran suffers from 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  The veteran is 
employed, despite some difficulties with superiors.  The 
examiner in April 1998 concluded by describing the criteria 
for a 30 percent rating, indicating that the veteran 
functioned within the criteria for a 30 percent rating.  In 
conclusion, the overall disability picture attributable to 
PTSD more closely approximates a 30 percent rating.  38 
C.F.R. § 4.7.

Finally, the Board notes that the veteran has not asserted 
and the evidence has not shown that his PTSD has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for extra-schedular consideration as 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 339 (1996); Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).

ORDER

Entitlement to an increased evaluation for PTSD is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




